Order filed August 15, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00711-CV
                                   ____________

                  IN RE SUZANNE SONDRUP RON, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-19071

                                     ORDER

      On August 14, 2018, relator Suzanne Sondrup Ron filed a motion for leave to
file under seal with this court a “Confidential Mediated Settlement Agreement.” The
settlement agreement may be filed with our court for in camera review, without the
necessity of any motion to file under seal. If the settlement agreement is filed with
this court with a request for in camera review, the settlement agreement will not be
posted to the court’s website.

      The court requests relator to file the settlement agreement with the court as
soon as possible. We deny relator’s motion to file under seal as unnecessary.



                                             PER CURIAM


Panel consists of Justices Christopher, Busby, and Brown.